Citation Nr: 1511659	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-32 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a respiratory disorder, to include sinusitis, allergic rhinitis, and bronchial asthma.

2.  Entitlement to service connection for a respiratory disorder, to include as due to an unexplained illness due to service in Southwest Asia during the Persian Gulf war.

3.  Entitlement to an increased rating for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1989 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for allergic rhinitis, bronchial asthma, and chronic sinusitis, finding that new and material evidence had not been submitted to reopen the claim.  Jurisdiction presently resides with the RO in New Orleans, Louisiana.

The RO in Gretna, Louisiana denied an increased rating for a lumbar spine disability and service connection for posttraumatic stress disorder (PTSD) in May 2008.  The Veteran appealed this rating action to the Board.  During the course of the appeal, the RO granted service connection for PTSD and granted an increased rating for the lumbar spine disability in a May 2012 rating decision.  The Veteran noted in a June 2012 statement that she was satisfied with the rating assigned for her back and wished to withdraw this claim.  As there remains no case or controversy with respect to the service connection claim for PTSD and the increased rating claim for a lumbar spine disability, these issues are no longer in appellate status.

The issue of an increased rating for a lumbar spine disability has been raised by the record in a March 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's service connection claim for chronic sinusitis, allergic rhinitis, and bronchial asthma was previously denied in a March 2005 rating decision.  The Veteran did not appeal this rating to the Board; nor has she asserted clear and unmistakable error in this decision. 

2.  The evidence received since the March 2005 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

4.  The evidence of record demonstrates that some of the Veteran's respiratory symptoms are attributed to known clinical diagnoses of allergic rhinitis and sinusitis.

5.  It is at least as likely as not that the Veteran's chronic respiratory disorder had its onset during military service.

6.  In June 2012, prior to the promulgation of a decision on the issue of entitlement to an increased rating for a lumbar spine disability, the Veteran withdrew her appeal in a written statement.  






CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying service connection for chronic sinusitis, allergic rhinitis, and bronchial asthma is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Since the March 2005 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for chronic sinusitis, allergic rhinitis, and bronchial asthma; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for a respiratory illness, to include chronic sinusitis, allergic rhinitis, and any other unexplained respiratory symptoms have been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

4.  The criteria for withdrawal of the Veteran's appealed claim for entitlement to an increased rating for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Board grants service connection for a chronic respiratory disorder in this decision, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  New and Material Evidence for Chronic Sinusitis, Allergic Rhinitis, and Bronchial Asthma

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for sinusitis, allergic rhinitis, and bronchial asthma was originally denied in an October 1997 rating decision on the basis that there was no evidence any of chronic respiratory disability that was either incurred in or was caused by service.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

In August 2004 the Veteran submitted a petition to reopen service connection for allergy/ asthma.  The RO denied the Veteran's claim in March 2005, finding that new and material evidence had not been received to reopen the claim of service connection for chronic sinusitis, allergic rhinitis, and bronchial asthma on the merits.  The Veteran submitted a "supplemental claim" for sinusitis, rhinitis, and asthma in May 2005.  In April 2006, the RO continued the denial of service connection for sinusitis, rhinitis, and asthma, again finding that new and material evidence had not been received to reopen the claim.  As the Veteran never filed a notice of disagreement, or communicated any other desire to appeal the March 2005 rating decision, the March decision became final, as well. See 38 C.F.R. §§ 20.201, 20.1103.

After the Veteran submitted her May 2005 petition to reopen service connection for chronic sinusitis, allergic rhinitis, and bronchial asthma, in October 2007, a VA doctor noted that the Veteran had unexplained symptoms including recurring sinusitis, recurring cough, and chronic sinus congestion and drainage, which the physician believed were due to the Veteran's Gulf War service. 

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence relates some of the Veteran's respiratory symptoms to her military service in the Persian Gulf War.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2014).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Service Connection for Respiratory Illness

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Personnel records show that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War from January 5, 1991 to May 21, 1991.  Therefore, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).
 
For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran seeks service connection for a chronic respiratory illness, which she attributes to exposure to chemicals during her deployment in the Gulf War.  In May 2004 the Veteran submitted a statement that her health was great prior to her deployment to Saudi Arabia, but that after her return, she began to have various medical problems.  In an April 2008 statement she recalled staying in a warehouse in Port Al Jubail when a chemical alarm sounded.  She noted that they went outside and everyone began to complain that their skin, eyes, throat, nose, and face were burning.  

The service treatment records show that in October 1990 (prior to her deployment to Saudi Arabia) the Veteran was treated for an upper respiratory infection.  In December 1991, she was treated for complaints of nasal congestion and persistent cough.  In February 1992 she was seen again for sore throat and congestion.  

After the Veteran's separation from service in July 1992, the Veteran was seen in the emergency room in October 1993 with complaints of headaches to the brow and sinus areas.  In January 1994 she had complaints of headaches and was diagnosed with sinusitis.  A January 1994 sinus series was normal, however.  In February 1994 the Veteran was treated for an upper respiratory infection; and acute tonsillitis in July 1994.

In June 1997 the Veteran underwent a general VA examination.  She complained of a sinus problems and some allergy, with some relief with an inhaler.  The chest x-ray examination was essentially normal.  The examiner noted sinusitis but found no significant allergic disability.  A VA outpatient treatment printout of active problems notes a diagnosis of allergic rhinitis due to other allergen in October 1997.

A September 2000 private treatment record shows an assessment of chronic sinusitis with a prescription for Zyrtec and Flonase.  A March 2001 private treatment record shows complaints of fever, pain with deep breath, and a non-productive cough.  On examination the Veteran's tonsils were enlarged.  The assessment was bronchitis.

Subsequent VA and private treatment records dated from January 2004 to March 2009 show diagnoses of rhinitis, asthma, sinusitis, with symptoms of nasal congestion, purulent discharge, productive cough, rhinorrhea, sore throat, recurring shortness of breath, and sinus drainage.  The Veteran was treated with inhalers, Prilosec, Zyrtec, Flonase, Singulair, and Nasonex.  Chest x-ray examination in February 2007 and January 2008 was negative.  Also, a December 2007 VA respiratory therapy diagnostic study noted that the Veteran had normal ventilary function.

In October 2007 a VA doctor noted the Veteran's symptoms including recurring sinusitis, recurring cough, and chronic sinus congestion and drainage, recurring shortness of breath, and asthma.  It was noted that respiratory examination noted that the lungs were clear to auscultation and had normal excursion.  The VA physician determined that the Veteran had a constellation of unexplained illnesses, which the doctor believed were Gulf War related.

The Veteran underwent a Gulf War examination in July 2012.  After reviewing the medical records the examiner found that the Veteran's disability pattern was a disease with a clear and specific etiology and diagnosis and was less likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The rationale was that the Veteran had no clinically diagnosed respiratory condition, other than recurrent sinusitis/ rhinitis, although she reported "asthma."  The examiner noted that the Veteran had a spirogram performed in December 2007, which was normal.  The examiner further determined that "[i]t would be practical to assume that, if she did have a condition related to Gulf War exposure, it would have been apparent at the exam [in December 2007] - 16 years after the 'exposure.'"  It was noted that the Veteran used a steroid inhaler every morning and that she had asthma later in the report.  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's chronic respiratory condition manifested by nasal congestion, purulent discharge, productive cough, rhinorrhea, sore throat, recurring shortness of breath, and sinus drainage was caused by, or is a result of her military service.  In making this determination, the Board notes that the Veteran is competent to report the respiratory symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that she experienced these symptoms after her deployment to Saudi Arabia where she was presumably exposed to chemicals, burning fuels, etc.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of her senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether she has experienced respiratory symptoms during service and has experienced these symptoms since service. 

Moreover, the Board finds the Veteran's reports of in-service symptoms and a continuity of symptomatology since service to be credible.  Her records are internally consistent as the service treatment records note findings of nasal congestion, persistent cough, and sore throat.  In this regard, the Board points out that the Veteran has consistently reported the symptoms experienced in service.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

After a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the in-service findings of nasal congestion, sore throat, and persistent cough and post service findings nasal congestion, purulent discharge, productive cough, rhinorrhea, sore throat, recurring shortness of breath, and sinus drainage, as well as the Veteran's reports of in-service symptoms and continuity of symptomatology since service are persuasive in determining the onset and etiology of her chronic respiratory condition.  

Regarding the medical evidence of record, there is both a positive and a negative medical opinion of record addressing the etiology of the Veteran's respiratory conditions.  The Board finds no reason to value one opinion over the other, as neither opinion included sufficient rationale.  The July 2012 Gulf War examination report noted that the Veteran had known clinical diagnoses of allergic rhinitis and sinusitis but did not provide any opinion as to whether these diagnoses were related to the Veteran's symptoms in service or consider the Veteran's complaints of chronic symptoms since service.  The report also was a bit confusing as later in the report it was indicated that the Veteran also had asthma and used a steroid inhaler, though previously the examiner had determined that the clinical evidence did not seem to support a diagnosis of asthma.  The opinion by the VA physician in October 2007, though favorable to the Veteran's claim, was rather conclusory without further analysis or rationale.  

In weighing the medical opinions of record, the in-service and post-service medical findings of chronic respiratory symptoms, the conceded exposure to chemicals and burning fuel/ oil, etc. in service, and the statements from the Veteran regarding chronic respiratory symptomatology since service for many years, the Board finds that the evidence is relatively equally balanced in terms of whether she has a respiratory disorder related to her military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for a respiratory disorder is warranted. 

IV.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204 (2014). 

In a June 2012 written statement indicated that she was satisfied with the rating assigned for his back.  The Veteran's representative also noted on a separate cover letter that the Veteran requested to withdraw the issue concerning an increase in disability rating for the back disability.  The Veteran's and his representative's written statements satisfy the requirements for the withdrawal of a substantive appeal.  While subsequent communication in March 2014 shows that the Veteran intended to file another increased rating claim for the back disability, there is no indication from the Veteran or her representative that she did not intend to withdraw her previously appeal.  The RO also treated her previous appeal as withdrawn.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for an increased rating for a back disability and it is dismissed. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for respiratory disorder, to include sinusitis, allergic rhinitis, and bronchial asthma is reopened.  

Entitlement to service connection for a respiratory disorder is granted.

The appeal of the claim of entitlement to an increased rating for a back disability is dismissed. 




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


